DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement filed on 06/08/2021 has been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see page 17, filed 06/08/2021, with respect to specification objections have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 
Applicant’s arguments, see page 17, filed 06/08/2021, with respect to nonstatutory double patenting have been fully considered and are persuasive.  The 
Applicant’s arguments, see pages 17-18, filed 06/08/2021, with respect to 35 U.S.C 103 rejections have been fully considered and are persuasive.  The 35 U.S.C 103 rejections of claims 1, 7, 8, and 14 have been withdrawn.  Previous claims 2 and 15 were indicated to be allowable, and have now been included into independent claims 1 and 14, thus negating the 35 U.S.C 103 rejection to these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the median of a set of the most recent R-to-R time interval values" in lines 3-4, whereas the median of a set of the most recent R-to-
*Note: Claim 6 is rejected due to its dependency on claim 5.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10 and 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 12 depend on now cancelled claim 2.  It is believed by the Examiner that the applicant intended for these claims to be dependent on claim 1.  Please make the appropriate corrections.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3, 7-9, 11, 13-14, 16, and 18-23 are allowed.
Claims 1, 3, 5-14, 16, and 18-23 include allowable subject matter.  Upon overcoming the 35 U.S.C 112 (b) and 35 U.S.C 112(d) rejections to claims 5-6, 10, and 12, the claims will be in condition for allowance.
Regarding claims 1 and 14, previous claims 2 and 15 were indicated to have allowable subject matter, which has since been included into instant claims 1 and 14.  The further search conducted for this correspondence did not reveal any prior art document that refutes the previously held subject matter.  The further search also did not reveal any prior art that read on or taught either claim 1 or claim 14 with newly added limitation “based on the median of a set of the most recent R-to-R time interval values”.
Regarding newly added claims 21-23, independent claims 1, 14, and 18, from which claims 21-23 depend, have been indicated to contain allowable subject matter.  Therefore, claims 21-23 also contains allowable subject matter.  The limitations of claims 21-23 are supported by the instant disclosure, specifically in paragraph [0036].
Claims 5-6, 10, and 12 include allowable subject matter.  Upon overcoming the 35 U.S.C 112 (b) and 35 U.S.C 112(d) rejections to claims 5-6, 10, and 12, the claims will be in condition for allowance.  These claims are dependent on claims that have been indicated to have allowable subject matter, as stated hereinabove.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792